Citation Nr: 1543028	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for emphysema, chronic obstructive pulmonary disease (COPD), and chronic bronchitis, to include as due to environmental hazards and undiagnosed illness.

2. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a low back condition with degenerative disc disease.

3. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for emphysema, COPD, and chronic bronchitis, to include as due to environmental hazards and undiagnosed illness.

5. Entitlement to service connection for a low back condition with degenerative disc disease.

6. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.

7. Entitlement to service connection for recurrent left knee strain with mild arthritis.

8. Entitlement to service connection for recurrent left ankle strain.

9. Entitlement to service connection for recurrent right shoulder strain with mild arthritis.

10. Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

11. Entitlement to service connection for irritable bowel syndrome, to include as due to undiagnosed illness.

12. Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness.

13. Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1984 to December 1987 and from February 1989 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, March 2012, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The claims file was subsequently transferred to the RO in Seattle, Washington.

The Veteran's claim of service connection for PTSD has been re-characterized as a claim of service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issues of service connection for emphysema, COPD, and chronic bronchitis; a low back disability; an acquired psychiatric disorder; a left knee disability; a left ankle disability; a right shoulder disability; chronic fatigue syndrome; irritable bowel syndrome; fibromyalgia; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2004, the RO denied the claim of entitlement to service connection for emphysema, COPD, and chronic bronchitis; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal.

2. Evidence received since the September 2004 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for emphysema, COPD, and chronic bronchitis.

3. In September 2004, the RO denied the claim of entitlement to service connection for a low back condition; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal.

4. Evidence received since the September 2004 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back condition.

5. In September 2004, the RO denied the claim of entitlement to service connection for PTSD; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal.

6. Evidence received since the September 2004 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.



CONCLUSIONS OF LAW

1. The September 2004 rating decision denying service connection for emphysema, COPD, and chronic bronchitis is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. New and material evidence has been received to reopen the service connection claim for a emphysema, COPD, and chronic bronchitis. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The September 2004 rating decision denying service connection for a low back condition is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

4. New and material evidence has been received to reopen the claim of service connection for a low back condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
5. The September 2004 rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

6. New and material evidence has not been received to reopen the claim of service connection for PTSD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Because the Veteran's service connection claims for emphysema, COPD, and chronic bronchitis; a low back condition; and PTSD have been reopened, any error related to the VCAA with respect to these claims is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Reopening

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2015). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Emphysema, COPD, and Chronic Bronchitis

In January 2010, the RO denied reopening for the Veteran's service-connection claim for emphysema, COPD, and chronic bronchitis. The RO determined that new and material evidence showing that the Veteran had permanent residual disability related to these conditions had not been obtained. The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In September 2004, the RO denied the Veteran's claim of entitlement to service connection for emphysema, COPD, and chronic bronchitis. The Veteran did not appeal the RO's decision and it became final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim because the evidence showed that he did not have an undiagnosed illness or disease incurred one year following separation or a chronic medical condition that was incurred in service. September 2004 Rating Decision.

New evidence has been received since the September 2004 rating decision that is material to the Veteran's service-connection claim. His VAMRs indicate a diagnosis of COPD with onset in January 1995, within a year of his separation from service. See March 2015 VAMRs. The Veteran testified during his hearing that he was diagnosed with emphysema in March 1994. April 2015 Hearing Transcript, pp. 43. The new evidence raises a reasonable possibility of substantiating the claim because it suggests that the Veteran has a pulmonary condition that might relate to service.

New and material evidence has been submitted to reopen the claim of service connection for emphysema, COPD, and chronic bronchitis. See 38 C.F.R. § 3.156(a).

Low Back Condition

In January 2010, the RO denied reopening for the Veteran's service-connection claim for a low back condition. The RO determined that there was no new and material evidence showing that the Veteran had permanent residual disability condition that related to his service. The Board finds that reopening is warranted. See Jackson, 265 F. 3d at 1366.

In September 2004, the RO denied the Veteran's claim of entitlement to service connection for a low back condition. The Veteran did not appeal the RO's decision and it became final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim because the evidence did not show that he had a low back condition that was incurred in service. September 2004 Rating Decision.

New evidence has been received since the September 2004 rating decision that is material to the Veteran's service-connection claim.  

The Veteran testified during his hearing that he injured his low back in a parachute accident while on active duty. April 2015 Hearing Transcript, pp. 6. Presuming this account is credible as required by law, the new evidence raises a reasonable possibility of substantiating the claim in that it suggests a nexus between the Veteran's current low back condition and service.

New and material evidence has been submitted to reopen the claim of service connection for a low back condition. See 38 C.F.R. § 3.156(a).

PTSD

In March 2012, the RO denied the Veteran's claim of entitlement to service connection for PTSD on the merits. The Board finds that reopening the claim of entitlement to service connection for PTSD is warranted. See Jackson, 265 F. 3d at 1366.

In September 2004, the RO denied the Veteran's claim of entitlement to service connection for a PTSD. The Veteran did not appeal the RO's decision and it became final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim because the evidence did not show treatment for a mental health condition or in-service stressors. September 2004 Rating Decision.

New evidence has been received since the September 2004 rating decision that is material to the Veteran's service-connection claim. The Veteran's VAMRs indicate a diagnosis of a depressive disorder and a provisional diagnosis of PTSD. See March 2015 VAMRs. The Veteran has submitted numerous statements regarding in-service stressors, to include assisting in securing a helicopter crash scene, involvement in a firefight in Panama that resulted in casualties, assisting in transporting wounded Panamanian soldiers, and having a SCUD missile detonating over his head in the Persian Gulf. November 2011 Statement in Support of Claim for Service Connection for PTSD and November 2011 Veteran's Statements. The Veteran has a psychiatric diagnosis and presuming his account of in-service stressors is credible as required by law, the new evidence raises a reasonable possibility of substantiating the claim in that it suggests a nexus between the Veteran's psychiatric disorders and service.

New and material evidence has been submitted to reopen the claim of service connection for PTSD. See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for emphysema, chronic obstructive pulmonary disease (COPD), and chronic bronchitis is reopened; to this extent the appeal is granted.

The claim of service connection for a low back condition is reopened; to this extent the appeal is granted.

The claim of service connection for PTSD is reopened; to this extent the appeal is granted.


REMAND

Remand is necessary to attempts to obtain hospital records from the Veteran's period of active service and for new VA examinations for his acquired psychiatric disorder and disabilities claimed as a result of undiagnosed illness.

The Veteran contends he was in a parachute accident during service which resulted in injuries to his low back, left knee, left ankle, and right shoulder. April 2015 Hearing Transcript, pp. 6. He further reported that he was hospitalized for three months following the accident. Id. at 9-10. There are no records of a hospitalization in the STRs, therefore attempts should be made to obtain any existing records.

Attempts should also be made to verify the Veteran's claimed PTSD stressors, and an opinion is needed as to the etiology of his acquired psychiatric disorder. Examinations are also needed for his claim for emphysema, COPD, and chronic bronchitis, and for his other claims due to undiagnosed illness, as his VAMRs indicate he has been treated for chronic pain. See, e.g., March 2015 VAMRs.

The issue of entitlement to TDIU is inextricably intertwined with the service connection claims; therefore, it is remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Attempt to locate any available records from the Veteran's active service relating to an in-service parachute accident, including:

With the Womack Army Medical Center, 82nd Combat Aviation Brigade, AND with Michigan Army Reserve Unit off of Groesbeck Highway (in Frasier, Michigan or Mount Clemons, Michigan) from February 1989 to March 1994.

In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2) (2015), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

IF THESE RECORDS CANNOT BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264.

2. Attempt to verify the PTSD stressors the Veteran identified in his November 2011 Statement in Support of Claim for Service Connection for PTSD and November 2011 Veteran's Statements, including requesting additional information, if necessary.

If sufficient information is provided, request the U. S. Army and Joint Services Records Research Center (JSRRC) to verify whether these incidents occurred. If the Veteran does not provide sufficient information to undertake verification of this stressor, a memorandum making a formal finding of this fact must be issued for the record.

If any records identified by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. Request that the Veteran identify and secure any relevant private medical records (PMRs) and any other non-medical evidence that is not in the claims file. Associate any records identified by the Veteran with the claims file. If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that she can submit any copies in her possession.

4. Obtain any outstanding VA medical treatment records (VAMRs) from March 2015 forward and associate them with the claims file.

5. Review the claims for service connection for low back, left knee, left ankle, and right shoulder disabilities in light of any new evidence that is associated with this claims file as a result of this remand, and consider whether VA examinations are necessary.

6. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination with an opinion as to whether the Veteran's acquired psychiatric disorder, to include PTSD and a depressive disorder, relates to service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations should govern the examination:

a. The examiner must provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, whether it results from one or more VERIFIED in-service stressors.

b. The VA examiner must opine as to whether the Veteran's acquired psychiatric disorder, to include PTSD AND/OR a depressive disorder, was caused or AGGRAVATED by his military service.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

November 1987 Report of Medical Examination (separation from first period of active service), noting no psychiatric problems.

May 2004 VAMRs, indicating during a primary care history and physical that the Veteran had a provisional diagnosis of PTSD.

April 2011 VAMRs, reporting in an outpatient note a psychiatric history of PTSD, depressive disorder, and pain disorder.

May 2011 Letter from Dr. T.H., stating that the Veteran's "chronic back pain and psychiatric symptoms (related to military experience) hinder his ability to find and keep gainful employment permanently."

February 2012 VA Examination Report, indicating the Veteran did not meet the criteria for a diagnosis of PTSD at that time, but did have a depressive disorder.

June 2012 Spouse's Statement, reporting the Veteran had panic or anxiety attacks "over being in a group of people;" that he forgot where he was sometimes; and that he got upset after watching war programs or movies and stated that he "wished those memories would just disappear."

December 2014 Decision Review Officer Hearing Transcript.

April 2015 Board Hearing Transcript.

7. Schedule the Veteran for a GULF WAR EXAMINATION with an appropriate examiner to determine whether he has emphysema, COPD, and chronic bronchitis; chronic fatigue syndrome; irritable bowel syndrome; or fibromyalgia that relate to service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations should govern the examination:

a. The examiner must provide an opinion as to whether the Veteran has a diagnosis of emphysema, COPD, and/or chronic bronchitis that was caused or AGGRAVATED by his military service, to include as a result of undiagnosed illness or environmental factors while serving Southwest Asia theater of operations during the Persian Gulf War.

b. The examiner must provide an opinion as to whether the Veteran has a diagnosis of chronic fatigue syndrome that was caused or AGGRAVATED by his military service, to include as a result of undiagnosed illness or environmental factors while serving Southwest Asia theater of operations during the Persian Gulf War.

c. The examiner must provide an opinion as to whether the Veteran has irritable bowel syndrome or a functional gastrointestinal disorder (excluding structural gastrointestinal disorders) that was caused or AGGRAVATED by his military service, to include as a result of undiagnosed illness or environmental factors while serving Southwest Asia theater of operations during the Persian Gulf War.

d. The examiner must provide an opinion as to whether the Veteran has a diagnosis of fibromyalgia or chronic pain syndrome that was caused or AGGRAVATED by his military service, to include as a result of undiagnosed illness or environmental factors while serving Southwest Asia theater of operations during the Persian Gulf War.

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

November 1986 STRs, showing a normal chest x-ray.

January 1987 STRs, showing reports of shortness of breath and possible diagnosis of bronchitis.

June 1987 STRs, indicating a complaint of bronchitis. 

November 1987 Report of Medical Examination (separation from first period of active service), noting no health problems.

May 1990 STRs, noting complaint of bronchitis.

September 1991 STRs, noting complaint of stiff, achy joints and productive cough.

September 1995 VAMRs, diagnosing bronchitis and cough with a treatment plan of antibiotics and smoking cessation.

February 1998 VAMRs, showing an upper respiratory infection with diagnostic plan of smoking cessation and antibiotics.

September 1998 VAMRs, including a radiology report that shows "mild chronic bronchial/interstitial lung changes" and treatment for bronchitis and COPD, and indication that the Veteran was a one pack/day smoker for 14 years.

February 2004 PMRs, indicating treatment for emphysema and notation that Veteran continues to smoke.

February 2004 Veteran's statement, noting that his COPD and emphysema are due to exposure to toxins and chemicals during the Gulf War.

February 2004 VAMRs, indicating the Veteran was seen in his local emergency department two days prior for acute bronchitis with exacerbation of emphysema, and also noting the Veteran was first diagnosed with emphysema in 1995 but had never been on any regular medication and had no history of recurrent pneumonias or bronchitis.

May 2004 VAMRs, indicating during a primary care history and physical that the Veteran had a history of irritable bowel and emphysema.

May 2004 VAMRs, showing an urgent care triage note that the Veteran complained of chronic loose bowels.

August 2009 VAMRs, noting in a nursing note a history of bronchitis and tobacco abuse.

July 2011 VAMRs, reporting in a gastroenterology consultation complaints of intermittent lower abdominal pain since service.

June 2012 VA Examination Reports, noting the Veteran did not have a diagnosis of fibromyalgia, but that he had a "generalized pain disorder" most likely related to his depression and back condition; at that time the Veteran stated he started having muscle pains during active service after being on jump status, and that it worsened after his Gulf War deployment.

June 2012 VA Examination Report, indicating the Veteran had acid reflux but did not have "true clinical [irritable bowel syndrome]."

June 2012 VA Examination Report, stating the Veteran had no undiagnosed illnesses and that all of his medical conditions are "common conditions with known or studied causes and are less likely than not (50/50) to have been caused by exposure to [e]nvironmental [h]azards in [Southwest] Asia."

June 2012 Spouse's Statement, regarding the Veteran's gastrointestinal symptoms and complaints about his body "hurting all over" and being "constantly fatigued," even after sleeping for "a full 8-10 [hours] of sleep."

June 2012 Veteran's Statement, reporting he experienced extreme fatigue and "found it difficult to catch his breath" while in the Persian Gulf, that he was exposed to "burning oil rigs" and "Iraqi battle tanks," and that he went to sick call several times; after he returned stateside he reported he had stomach complaints for which he also made "numerous" sick call visits.

December 2014 Decision Review Officer Hearing Transcript.

April 2015 Board Hearing Transcript.

8. Review the VA examination reports to ensure that they adequately respond to the above instructions, including providing an adequate explanation in support of the requested opinions. If a report is deficient in this regard, return the claims file to the appropriate VA examiner for further review and discussion.

9. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for emphysema, COPD, and chronic bronchitis; a low back condition; an acquired psychiatric disorder; a left knee disability; a left ankle disability; a right shoulder disability; chronic fatigue syndrome; irritable bowel syndrome; and fibromyalgia; and for entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


